Name: Council Regulation (EEC) No 2939/85 of 21 October 1985 amending Regulation (EEC) No 1320/85 on temporary measures for production aid to processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 85 Official Journal of the European Communities No L 283/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2939/85 of 21 October 1985 amending Regulation (EEC) No 1320/85 on temporary measures for production aid to processed tomato products from that limit for the 1985/86 marketing year should the market outlook for fresh tomatoes so require, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 2 ( 1 ) of Regulation (EEC) No 1320/85 (3) provides that where, in a Member State, production is limited by an interprofessional agree ­ ment or a national measure, the quantities allocated among the enterprises may be increased by a maximum of 20 % ; Whereas the decisions concerned were not taken in time for the 1985 plantings ; whereas provision should therefore be made for the possibility of derogations HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 1320/85 : '6 . For the 1985/86 marketing year, the Commission may decide, on the basis of harvest prospects and market trends for fresh tomatoes, that derogations may be made from the maximum increase referred to in paragraph 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1985. For the Council The President M. FISCHBACH (') OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 81 , 23 . 2 . 1985, p. 10 . (3) OJ No L 137, 27. 5 . 1985, p. 41 .